Citation Nr: 0005733	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  91-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left lower extremity weakness and spasticity due to 
intramedullary arteriovenous malformation, currently 
evaluated as 60 percent disabling. 

2.  Entitlement to an increased rating for the service-
connected residuals of a laminectomy of the thoracic spine 
due to intramedullary arteriovenous malformation, currently 
evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for the service-
connected urinary urgency, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for the 
service-connected sexual dysfunction.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to May 1989.  

This matter initially came to the Board of Veterans' Appeals 
on appeal of rating decisions of the RO.  

In November 1991 and July 1994, the Board remanded this 
matter for additional development of the record.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

When an appellant submits a well-grounded claim, VA must 
assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claims, and that no further assistance is required to comply 
with 38 U.S.C.A. § 5107(a).  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in July 1994, to include 
affording the veteran a VA examination by a specialist in 
rehabilitative medicine in order to determine the current 
extent of his service-connected disabilities and their 
overall effect on his ability to perform substantially 
gainful employment.  

In response to the Board's remand, the veteran was afforded a 
VA examination for miscellaneous nervous disorders in 
December 1996 which resulted in the following diagnoses:  
myelopathy, status post T-10 arteriovenous malformation with 
lower extremity sensorimotor and tone dysfunction, bowel, 
bladder and sexual deficit, and central pain syndrome; 
possible left hip degenerative joint disease; and, possible 
left ankle Charcot joint.  No opinion was rendered as to the 
veteran's ability to perform substantially gainful 
employment.  The veteran also apparently underwent a VA 
examination for loss of penis, all or partial, in December 
1996; however, the only information contained in the report 
was a diagnosis of neurogenic bladder with a notation to see 
a fax for the remainder of the examination findings.  

Subsequently, in January 1999, the RO informed the veteran 
that he would be scheduled for a VA examination in the near 
future and that his failure to report would result in a 
decision being made on his claim based on the available 
evidence of record.  Based on documentation within the claims 
folder, the veteran failed to report for scheduled 
examinations on February 1 and February 4, 1999.

A Report of Contact Form dated in April 1999 and noting 
contact from the veteran's representative, indicated a 
willingness on the part of the veteran to report for the VA 
examinations as set forth in the Board's July 1994 remand.  
Once again, the veteran failed to report for examinations on 
May 10 and May 13, 1999.  

The Board notes that none of the VA examinations that the 
veteran was scheduled to attend included examination by a 
specialist in rehabilitative medicine as directed by the July 
1994 remand.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran must be afforded an examination by a 
specialist in rehabilitative medicine in order to determine 
the current extent of his service-connected disabilities and 
their overall effect on his ability to perform substantially 
gainful employment. 

In addition, the Board finds that contemporaneous 
examinations to determine the current severity of the 
veteran's service-connected left lower extremity weakness and 
spasticity and residuals of a laminectomy of the thoracic 
spine due to intramedullary arteriovenous malformation, 
urinary urgency and sexual dysfunction, as well as 
association with the claims file of any records of treatment 
or evaluation for symptoms related to these conditions, would 
materially assist in the adjudication of the veteran's claim.  
In addition, all medical records should be obtained for 
review.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, orthopedic examination should include a medical 
opinion as to whether disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  

Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra. 

The Board also emphasizes that VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

By this decision, the veteran is hereby notified that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(1999). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected left lower extremity weakness 
and spasticity and residuals of a 
laminectomy of the thoracic spine due to 
intramedullary arteriovenous 
malformation, urinary urgency and sexual 
dysfunction since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for appropriate VA examinations in order 
to determine the current severity of his 
service-connected left lower extremity 
weakness and spasticity and residuals of 
a laminectomy of the thoracic spine due 
to intramedullary arteriovenous 
malformation, urinary urgency and sexual 
dysfunction.  All indicated testing 
should be completed.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiners should include a detailed 
summary of the veteran's relevant 
history, clinical findings and all 
medical conclusions.  In addition, the 
examiners should offer an opinion as to 
the degree of industrial inadaptability 
attributable to each service-connected 
disability.  With regard to the issue of 
entitlement to an increased rating for 
the service-connected residuals of a 
laminectomy of the thoracic spine, the 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the functional ability of the 
veteran's spine.  The examiner should 
also be requested to determine whether, 
and to what extent, the spine exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for all opinions expressed must be 
provided.

3.  The veteran should be afforded a VA 
examination by a specialist in 
rehabilitative medicine in order to 
evaluate the current extent of his 
service-connected disabilities and their 
overall effect on his ability to work at 
substantially gainful employment.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner prior to the examination for 
proper review of the medical history.  
Any indicated tests should be conducted.  
A medical opinion should be provided with 
regard to the effect that each of the 
veteran's service-connected disabilities 
has on his ability to work.  

4.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issues on 
appeal to include consideration and 
application of the provisions of 38 
C.F.R. § 3.655 and the Court's holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




